 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

Revolving Judgment Note And Security Agreement
 
this note contains a confession of judgment.
read it carefully.
 
 
 

 $10,000,000     Philadelphia, Pennsylvania    July 7, 2011    

 
 
FOR VALUE RECEIVED, RESOURCE CAPITAL CORP., a Maryland corporation (“RCC”), and
RCC REAL ESTATE, INC., a Delaware corporation (“RCC Real Estate,” together with
RCC, jointly, severally and collectively, herein “Borrower”), having an office
at One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA
19112, hereby promises to pay to the order of THE BANCORP BANK (“Bank”), at its
office 1818 Market Street, 28th Floor, Philadelphia, PA 19103, or at such other
place as the holder may, from time to time, designate, the sum of Ten Million
Dollars ($10,000,000), lawful money of the United States of America, together
with interest thereon from the date hereof at the rates hereinafter provided,
and both payable as hereinafter provided (this “Note”)
 
1.           Interest Rate.
 
(a)           The principal sum outstanding under this Note from time to time
hereunder shall bear interest at a rate per year equal to the Wall Street
Journal Prime Rate, plus 275 basis points (2.75 percentage points).  The Wall
Street Journal Prime Rate for any day is a fluctuating rate of interest equal to
the highest rate published from time to time in the “Money Rates” section of The
Wall Street Journal as the Prime Rate for such day (or, if such source is not
available, such alternate source as reasonably determined by the Bank).
 
(b)           Unless the Expiration Date (as defined in Paragraph 2(a)) is
extended by mutual agreement of Borrower and Bank, during the period commencing
on the date immediately following the Expiration Date and expiring on the date
on which this Note is paid in full, interest on the unpaid principal balance
outstanding from time to time hereunder shall bear interest at the Default Rate
(as defined in Paragraph 13 below).
 
(c)           The annual interest rate shall be calculated on the basis of a 360
day year and the actual number of days elapsed.
 
2.           Availability Period; Borrowing and Repayment Procedures.
 
(a)           This is a revolving line of credit to provide bridge financing for
Borrower (“Bridge Loans”) to fund real estate loans to third parties (“Third
Party Loans”) prior to the sale of such loans as part of a collateralized debt
obligation (“CDO”).  During the availability period, the Borrower may repay
principal amounts and reborrow them.  The availability period shall begin on the
date hereof and end on June 30, 2012.  The unpaid principal balance of this Note
then outstanding, together with all accrued and unpaid interest, shall become
due and payable on June 30, 2012 (“Expiration Date”).
 
(b)           Prior to the Expiration Date Borrower may, in accordance with the
terms of this Note, request, repay and reborrow Bridge Loans up to the principal
amount of this Note.
 
(c)           Borrower shall provide Bank the documents, instruments or other
items Bank may request as a condition precedent or subsequent to disbursing any
Bridge Loan requested by Borrower, including payment of an amount equal to .5%
of the entire principal amount ($50,000) as a one-time commitment fee for
Bank.  It is agreed that Bank’s counsel fees shall be paid from the commitment
fee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Each request for a Bridge Loan must be made on the form of Request
for Advance attached to this Note as Exhibit 2(d), and accompanied by (i) a
summary of the Third Party Loan intended to be funded with the proceeds of the
Bridge Loan and (ii) payment of an advance fee equal to .25% of the principal
amount of each Bridge Loan as an advance fee for Bank.  Each Request for Advance
must be made no less than four business days prior to the date of disbursement
requested by Borrower for a Bridge Loan.  In no event shall the principal amount
outstanding under this Note exceed 25% of the par value of the Collateral (as
defined in Section 4(a) below).
 
(e)           Each Bridge Loan must be repaid by Borrower to Bank on the earlier
of (i) sale of the Third Party Loan to the CDO or (ii) the fifth business day
following disbursement of the Bridge Loan to Borrower.  Any Bridge Loan
outstanding more than five business days will bear interest at the Default Rate
(as defined in Paragraph 13 below).
 
3.           Payments of Principal and Interest.
 
(a)           Borrower shall have the right at any time to prepay all or any
portion of the unpaid principal balance of this Note prior to the date otherwise
due.
 
(b)           Any prepayment hereunder, whether voluntary or involuntary, shall
be applied first to any accrued and unpaid interest hereunder up to the date of
such prepayment, then to any other sums which may be payable to Bank under this
Note up to the date of such prepayment and then to the principal sum
hereunder.  The acceptance of any such prepayment when there is an event of
default in existence under this Note shall not constitute a waiver, release or
accord and satisfaction thereof or of any rights with respect thereto by Bank.
 
(c)           Nothing herein, nor any transaction related hereto, shall be
construed or so operate as to require Borrower to pay interest at a greater rate
than shall be lawful.  Should any interest or other charges paid by Borrower in
connection with the obligation evidenced by this Note result in the computation
or earning of interest in excess of the maximum legal contract rate of interest
which is legally permitted under the laws of the Commonwealth of Pennsylvania
for transactions of this kind, then any and all such excess shall be, and the
same is hereby waived by Bank, and any such excess paid shall be automatically
credited against and in reduction of the balance due under this indebtedness and
any portion which exceeds the balance due under this Note shall be repaid by
Bank to Borrower.  At maturity (or prior thereto, in the event Bank accelerates
payment hereof), if the total amount of the interest paid, including any service
fee, and any other charge upon the principal amount, exceeds the maximum legal
contract rate permitted by law, such interest shall be recomputed and any such
excess shall be credited to the principal amount due, or returned to Borrower.
 
4.           Security.
 
(a)           For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, RCC Real Estate hereby pledges, assigns and
grants to Bank a security interest and lien in the securities and the accounts
described on Schedule 4(a) attached hereto (the “Debt Securities”), together
with all proceeds thereof (the “Collateral”) to secure the payment of and the
performance under this Note.
 
(b)           All additions to, substitutes and replacements for and proceeds of
the Collateral (including all income and benefits resulting from any of the
above, such as interest, premium and principal payments; redemption proceeds),
which shall comprise proceeds of, the Collateral, shall be deemed Collateral,
shall be held in trust for Bank.  Any cash proceeds shall be held in trust for
Bank.
 
(c)           To the extent permitted by applicable law, a carbon, photographic
or other reproduction of this Note or any financing statement covering the
Collateral shall be sufficient as a financing statement.  Bank is authorized to
file financing statements without the signature of RCC Real Estate and to
execute and file such financing statements on behalf of RCC Real Estate as
specified by the Pennsylvania Uniform Commercial Code (“Code”) to perfect or
maintain Bank’s security interest in all of the Collateral.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Contemporaneously with the execution of this Note, Borrower has
executed and delivered a security control agreement with the financial
institution holding the Collateral (the “Brokerage House”) pursuant to which
Bank will have direction and control over the Collateral upon and following the
occurrence of an event of default (beyond any and all applicable periods of
notice and cure, if any) under this Note (the “Control Agreement”).
 
(e)           Borrower hereby authorizes Bank to file such financing statements
as Bank may deem necessary to perfect this security interest.  Borrower agrees
that Bank shall have all of the rights and remedies of a secured party under the
Code, as amended from time to time, and such other rights and remedies as Bank
may enjoy under the law with respect to the Collateral following an event of
default (beyond any and all applicable periods of notice and cure, if any).
 
(f)           This Note shall continue in full force and effect until
obligations and liabilities evidenced by this Note are paid in full and Bank is
no longer obligated to extend financial accommodations to Borrower, even if,
from time to time, there are no amounts outstanding respecting this Note.  The
Bank must file a termination statement in accordance with Section 9-513(b) of
the Code when this Note shall cease to be in full force and effect.
 
(g)           Following an event of default, upon ten calendar days’ prior
notice to Borrower, which Borrower hereby acknowledges to be sufficient,
commercially reasonable and proper, Bank is hereby authorized to sell or
otherwise dispose of any or all of the Collateral at any time and from time to
time at public or private sale, with or without advertisement thereof and apply
the proceeds of any such sale first to Bank’s expenses in preparing the
Collateral for sale (including reasonable attorneys’ fees), second to the
complete satisfaction of the sums owed to Bank under this Note, and third, as
required by the Code.  Borrower waives the benefit of any marshalling doctrine
with respect to Bank’s exercise of its rights and remedies hereunder.
 
(h)           The rights, remedies, powers and privileges provided for herein
shall not be deemed exclusive, but shall be cumulative and shall be in addition
to all other rights, remedies, powers and privileges in Borrower’s favor at law
or in equity.
 
5.           Late Charge.  If any payment of principal or interest due to Bank
hereunder shall not be paid when due, Borrower shall pay Bank on demand a “late
charge” computed at the rate of five cents ($.05) for each dollar (or part
thereof) of the amount not paid, to cover the extra expense and inconvenience to
Bank in ensuring payment of such delinquent amount.  Borrower acknowledges that
its failure to pay any amount due hereunder will result in the loss of the use
of the money due and frustration to Bank in meeting its loan commitments, that
the damages to Bank in connection with such late payment are extremely difficult
and impractical to ascertain, and that a sum equal to five cents ($.05) for each
dollar which is not paid when due is a reasonable estimate of the damages
incurred by Bank in connection with any such late payment.  The amount of any
such “late charge” not paid promptly following demand therefor shall be deemed
outstanding and payable pursuant to this Note.
 
6.           Representations and Warranties.  Borrower hereby represents and
warrants to Bank (which representations and warranties shall survive until this
Note has been paid in full) that:
 
(a)           Power and Authority; Authorization; Enforceability.  Borrower has
full power, authority and legal right to execute, deliver and comply with the
terms of this Note and, upon execution hereof, this Note shall constitute a
valid and legally binding obligation of Borrower enforceable in a court of
competent jurisdiction for its term.  All necessary consents and approvals of
any individual, entities, governmental or regulatory authorities and securities
exchanges have been obtained to effectuate the validity of this Note.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Conflict; Breach.  The execution and delivery of and compliance
with this Note by Borrower will not conflict with or result in a breach of any
applicable law, judgment, order, writ, injunction, decree, rule or regulation of
any court, administrative agency or other governmental authority, or of any
agreement or other document or instrument to which Borrower is a party or by
which Borrower is bound.
 
(c)           Financing Statements.  No financing statement covering the
Collateral is or will be on file in any public office, except the financing
statements relating to the security interest created hereby, and no security
interest, other than the one created herein, has attached or been perfected in
the Collateral or any part thereof.
                                                                                                                                                                                                                                    
(e)           Restrictions on Transfer of the Collateral.  The Brokerage House
has been instructed not to trade, sell, or offer any of the Collateral for bids
other than on the instruction of Bank or in accordance with the Control
Agreement.  Without the prior consent of Bank, RCC Real Estate shall not change
the Brokerage House or the foregoing instruction.  Upon execution of this Note
RCC Real Estate will confirm the forgoing restrictions in writing to Brokerage
House, together with a copy of this Note, and shall provide a copy of such
correspondence to Bank. 
 
7.           Covenants.
 
(a)           Collateral Valuation Report.  On or prior to execution of this
Note Borrower has provided to Bank a Note Valuation Report, prepared by Bank of
America/Merrill Lynch CDO Trust Service, dated February 18, 2011 (the “Note
Valuation Report”).  The Note Valuation Report is true, correct and
accurate.  On or before the tenth day of each calendar month during the
availability period under this Note Borrower must provide Bank a current/updated
version of the Note Valuation Report.
 
(b)           Annual Reports.  On or prior to March 15 of each calendar year
during the availability period under this Note Borrower will deliver to Bank a
copy of RCC’s annual report on Form 10-K for the prior calendar year.
 
(c)           Quarterly Reports.  On or prior to 45 days following the end of
each of its first three calendar quarters (i.e., prior to May 15, August 14 and
November 14 of each calendar year) during the availability period under this
Note Borrower will deliver to Bank a copy of RCC’s quarterly report on Form 10-Q
for the prior calendar quarter.
 
(d)           Other Reports.  Promptly provide such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
either Borrower as Bank may reasonably request.
 
 
4

--------------------------------------------------------------------------------

 
       8.           Debt Securities.
 
(a)           The Debt Securities listed on Schedule 4(a) hereto as it may be
modified and substituted from time to time (the “Rule 144/145 Securities”) are
or may be deemed restricted or control securities for purposes of Rule 144 of
the General Rules and Regulations under the Securities Act of 1933 (“Rule 144”)
promulgated by the Securities and Exchange Commission and Rule 145 of said
General Rules and Regulations (“Rule 145”).
 
(b)           With respect to the Rule 144/145 Securities listed as Item No. 1
on Schedule 4(a), RCC Real Estate has held such Rule 144/145 Securities and
borne the full economic risk thereof for at least one year prior to the date of
this Note.
 
(c)           Borrower further represents, warrants and covenants with Bank that
all of the information set forth on Schedule 4(a)  with respect to the Rule
144/145 Securities owned by Borrower, or otherwise provided in writing by
Borrower to Bank with respect thereto, including without limitation, any
questionnaires submitted by Borrower with respect to the Rule 144/145
Securities, is true and correct in all material respects and Borrower has not
omitted to state any material fact necessary to make such information provided
not misleading.  Borrower agrees to notify Bank immediately in writing of any
material change in any of the factual information set forth on Schedule
4(a) with respect to the Rule 144/145 Securities owned by Borrower and to
provide an updated Schedule 4(a) upon pledge of any additional Collateral to
Bank which is subject to any statutory, regulatory or contractual restriction on
transfer, or as otherwise reasonably requested by Bank.  Borrower further
acknowledges and agrees that to the extent that any material change in the
factual information regarding the Rule 144/145 Securities owned by Borrower is
deemed by Bank to materially affect Bank’s ability to sell such Collateral in a
timely manner, Bank may require Borrower to provide substitute Collateral
acceptable to Bank in its sole and absolute discretion and that the failure of
Borrower to do so in timely manner shall constitute an event of default under
this Note.
 
(d)           If (i) an event of default has occurred or may occur as a result
of the sale by Borrower of any securities of the same class or convertible into
the same class of securities as the Rule 144/145 Securities and any volume
limitations are applicable to Borrower under Rule 144 or Rule 145 with respect
to the Rule 144/145 Securities, or (ii) for any reason, the Rule 144/145
Securities shall not be available for immediate sale by or at the direction of
Bank without restriction or limitation under Rule 144 without the requirement
for registration under the Securities Act of 1933, as amended (the “Securities
Act”), then (A) Borrower will not sell any securities of the same class or
convertible into the same class of securities as the Rule 144/145 Securities,
whether or not such securities are pledged hereunder, without the prior written
consent of Bank (which consent may be withheld in Bank’s sole and absolute
discretion), and in the event of any such sale consented to by Bank, Borrower
will furnish Bank with a copy of any Form 144 filed in respect of such sale; and
(B) Borrower will cause any person, party or entity with whom it shall be deemed
one “person” for purposes of Rule 144(a)(2) to refrain from selling any
securities of the same class or convertible into the same class of securities as
the Rule 144/145 Securities, whether or not such securities are pledged
hereunder, without the prior written consent of Bank (which consent may be
withheld in Bank’s sole and absolute discretion), and in the event of any such
sale consented to by Bank, Borrower will furnish Bank with a copy of any Form
144 filed in respect of such sale.
 
(e)           Borrower will cooperate fully with Bank with respect to any sale
by Bank of any of the Rule 144/145 Securities, including full and complete
compliance with all requirements of Rule 144 and/or Rule 145, and will give to
Bank all information and will do all things necessary, including the execution
of all documents, forms, instruments and other items, to comply with Rule 144
and/or Rule 145 for the complete and unrestricted sale and/or transfer of the
Rule 144/145 Securities and will exercise its best efforts to have the issuer of
any Rule 144/145 Securities, upon the request of Bank, take all such action as
may be required to satisfy the public information requirements of Rule 144(c).
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Borrower will use Borrower’s best efforts, upon Bank’s written
request, to obtain and publish all information necessary to satisfy Rule 144
and/or Rule 145 if any issuer of the Rule 144/145 Securities is not current in
its filings under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) at the time of a foreclosure sale by Bank.
 
(g)           If any issuer of the Rule 144/145 Securities defaults in its
reporting obligations under the Exchange Act, Borrower, upon request of Bank,
will substitute new Collateral satisfactory to Bank in its sole and absolute
discretion for such Rule 144/145 Securities.
 
(i)           The Debt Securities are freely and fully marketable by Borrower or
Bank, as pledgee, without regard to any holding period, manner of sale, volume
limitation, public information or notice requirement.
 
9.           Events of Default.  In addition to any other event referred to
herein, the occurrence of which, by the terms hereof, constitutes an event of
default hereunder, the occurrence of any one or more of the following events
shall constitute an event of default hereunder:
 
(a)           Borrower shall fail to make any payment of principal and/or
interest due to Bank under this Note when the same shall become due and payable,
whether an installment, at maturity or by acceleration or otherwise;
 
(b)           Other than failure to make a payment required under this Note
(which is an event of default under Paragraph 9(a)), Borrower shall fail to
observe or perform any of the covenants or agreements on its part to be observed
or performed under this Note within 30 days after written notice from Bank of
such non-compliance;
 
(c)           Any representation or warranty of Borrower under this Note shall
be untrue;
 
(d)           Borrower shall apply for or consent to the appointment of a
receiver, trustee or liquidator of Borrower or any of Borrower’s property, admit
in writing an inability to pay debts as they mature, make a general assignment
for the benefit of creditors, be adjudicated a bankrupt or insolvent or file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it or him in any proceeding under any such law, or if
action shall be taken by Borrower for the purpose of effecting any of the
foregoing; or
 
(e)           Any order, judgment or decree shall be entered by any court of
competent jurisdiction, approving a petition seeking reorganization of Borrower
or all or a substantial part of Borrower’s assets, or appointing a receiver,
sequestrator, trustee or liquidator of Borrower or any of Borrower’s property,
and such order, judgment or decree shall continue unstayed and in effect for any
period of 90 days.
 
10.           Remedies.
 
(a)           Upon the occurrence of any event of default, then the entire
unpaid principal sum hereunder plus all interest accrued thereon plus all other
sums due and payable to Bank under this Note shall, at the option of Bank,
become due and payable immediately without presentment, demand, notice of
nonpayment, protest, notice of protest or other notice of dishonor, all of which
are hereby expressly waived by Borrower.
 
(b)           In addition to the foregoing, upon the occurrence of any event of
default, Bank may forthwith exercise singly, concurrently, successively or
otherwise any and all rights and remedies available to Bank under this Note or
available to Bank by at law, in equity, under statute or otherwise.
 
 
 
6

--------------------------------------------------------------------------------

 
 
11.           CONFESSION OF JUDGMENT.  the following paragraphs set forth
warrants of authority for an attorney to confess judgment against borrower.  in
granting this right to confess judgment against borrower, borrower hereby
knowingly, intentionally, voluntarily and irrevocably and, on the advice of the
separate counsel of borrower, unconditionally waives any and all rights borrower
had or may have to prior notice and an opportunity for hearing under the
respective constitutions and laws of the united states and the commonwealth of
pennsylvania.
 
 
to further secure payment of this note and whether or not borrower is in default
hereunder, borrower hereby knowingly, intentionally, voluntarily and irrevocably
authorizes and empowers bank, by its attorney, or by the prothonotary or clerk
of any court of record in the commonwealth of pennsylvania or in any
jurisdiction where permitted by law, to appear for borrower and confess and
enter judgment against borrower in favor of bank in any jurisdiction in which
borrower or any of its property is located for the amount of all obligations,
together with costs of suit and other costs and expenses of collection
(including reasonable attorneys’ fees of the greater of five percent (5%) of the
principal amount then due or $1,000), with or without declaration, without stay
of execution and with release of all procedural errors and the right to issue
execution forthwith, and also waives the right of inquisition of any real estate
levied on, voluntarily condemns the same, authorizes the prothonotary or clerk
to enter the writ of execution of said voluntary condemnation, agrees that said
real estate may be sold on a writ of execution; and also waives and releases all
relief from any and all appraisement, stay or exemption law of any state now in
force or enacted in the future. 
 
           if a copy of this note, verified by affidavit of bank or someone on
bank’s behalf, has been filed in such action, it will not be necessary to file
the original note as a warrant of attorney.  the authority and power to appear
for and enter judgment against borrower will not be exhausted by the initial
exercise of the authorized power, and the power may be exercised from time to
time as often as bank deems necessary or desirable to fully collect all
obligations of borrower hereunder, and this instrument will be a sufficient
warrant, any rule of court, custom or practice to the contrary
notwithstanding.  
 
by signing this note, borrower acknowledges that it has read, understood and
agreed to the provisions which may result in a court judgment against borrower,
and the seizure of borrower’s assets, without prior notice or hearing, and that
this note may be collected from borrower regardless of any claim borrower may
now or in the future have against bank. 
 
           borrower has been advised by its legal counsel, or has been afforded
the opportunity to be advised by its legal counsel, in connection with the
execution and delivery of this note and the transactions contemplated hereby,
including the confession of judgment pursuant to the warrant of attorney set
forth above.   
 
           borrower understands that the effect of the foregoing will include
the entry of a judgment against borrower prior to any default by borrower
hereunder, entitling bank to execute on and seize assets of borrower, including
real estate, without further notice to borrower and without affording borrower
the opportunity to participate in any hearing. 
 
borrower understands and intends these results, hereby knowingly, voluntarily
and freely waiving any and all due process rights or other rights to object
thereto and releasing any and all claims against bank or any other person or
entity acting by, through or on behalf of bank for any action taken under or
pursuant to this note. 
 
 
7

--------------------------------------------------------------------------------

 
 
 
12.           Remedies Cumulative, etc.
 
(a)           No right or remedy conferred upon or reserved to Bank hereunder or
now or hereafter existing at law or in equity or by statute or other legislative
enactment, is intended to be exclusive of any other right or remedy, and each
and every such right or remedy shall be cumulative and concurrent, and shall be
in addition to every other such right or remedy, and may be pursued singly,
concurrently, successively or otherwise, at the sole discretion of Bank, and
shall not be exhausted by any one exercise thereof but may be exercised as often
as occasion therefor shall occur.  No act of Bank shall be deemed or construed
as an election to proceed under any one such right or remedy to the exclusion of
any other such right or remedy; furthermore, each such right or remedy of Bank
shall be separate, distinct and cumulative and none shall be given effect to the
exclusion of any other.  The failure to exercise or delay in exercising any such
right or remedy, or the failure to insist upon strict performance of any term of
this Note, shall not be construed as a waiver or release of the same, or of any
event of default thereunder, or of any obligation or liability of Borrower
thereunder.
 
(b)           Borrower hereby waives presentment, demand, notice of nonpayment,
protest, notice of protest or other notice of dishonor, and any and all other
notices in connection with any default in the payment of, or any enforcement of
the payment of, all amounts due under this Note.  To the extent permitted by
law, Borrower waives the right to any stay of execution and the benefit of all
exemption laws now or hereafter in effect.  Borrower further waives and releases
all procedural errors, defects and imperfections in any proceedings instituted
by Bank under the terms of this Note.
 
(c)           Borrower agrees that Bank may release, compromise, forbear with
respect to, waive, suspend, extend or renew any of the terms of this Note (and
Borrower hereby waives any notice of any of the foregoing), and that Bank may
resort to any Collateral in such order and manner as it may think fit, or accept
the assignment, substitution, exchange, pledge or release of all or any portion
of any Collateral, for such consideration, or none, as it may require, without
in any way affecting the validity of any liens over or other security interest
in the remainder of any such Collateral (or the priority thereof or the position
of any subordinate holder of any lien or other security interest with respect
thereto); and any action taken by Bank pursuant to the foregoing shall in no way
be construed as a waiver or release of any right or remedy of Bank, or of any
event of default, or of any liability or obligation of the Borrower, under this
Note.
 
(d)           Borrower agrees that any action or proceeding against it to
enforce the Note may be commenced in state or federal court in the Commonwealth
of Pennsylvania and Borrower irrevocably consents to the exclusive jurisdiction
of such courts (and of the appropriate appellate courts) in any such action or
proceeding and irrevocably waives any objection based upon inconvenience of the
forum or otherwise to venue laid therein.  Notwithstanding the foregoing,
nothing in this Paragraph is intended to prevent Bank from instituting an action
in any jurisdiction for the sole and exclusive purpose of enforcing a judgment
by a court in the jurisdictions referred to in the preceding sentence.
 
(e)           Borrower waives personal service of process and agrees that a
summons and complaint commencing an action or proceeding in any such court shall
be properly served if served by registered or certified mail in accordance with
the notice provisions set forth herein and Borrower expressly waives any and all
defenses to an exercise of personal jurisdiction by any such court.
 
(f)           Borrower hereby knowingly, voluntarily and intentionally waives
the right it may have to a trial by jury in respect of any litigation based
hereon, arising out of, under or in connection with this Note, or any course of
conduct, course of dealing, statements (whether verbal or written) or actions of
Borrower or Bank.  This provision is a material inducement for Bank entering
into this Note.
 
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Default Rate.  Following the occurrence of any event of default
(beyond any and all applicable periods of notice and cure, if any) and until the
principal sum of then outstanding under this Note and all other sums payable
under this Note are paid in full, the principal sum outstanding hereunder shall
bear interest at the rate of five percent (5%) (i.e., 500 basis points) in
excess of the interest rate provided in Paragraph 1(a) (the “Default Rate”).
 
14.           Costs and Expenses.  Following the occurrence of any event of
default (beyond any and all applicable periods of notice and cure, if any),
Borrower shall pay upon demand all reasonable costs and expenses (including all
reasonable amounts paid to attorneys, accountants, brokers and other advisors
employed by Bank and/or to any contractors for labor and materials), incurred by
Bank in the exercise of any of its rights, remedies or powers under this Note
with respect to such event of default, and any amount thereof not paid promptly
following demand therefor shall be added to the principal sum hereunder and
shall bear interest at the Default Rate from the date of such demand until paid
in full.  In connection with and as part of the foregoing, in this Note is
placed in the hands of an attorney for the collection of any sum payable
thereunder, Borrower agrees to pay reasonable attorneys’ fees for the collection
of the amount being claimed under this Note, as well as all costs, disbursements
and allowances provided by law.
 
15.           Stamp Taxes, etc.  Borrower shall pay the cost of any revenue, tax
or other stamps now or hereafter required by the laws of the Commonwealth of
Pennsylvania or the United States to be affixed to this Note and Borrower shall
pay or reimburse Bank upon demand the amount of such taxes without credit
against any indebtedness by this Note.  If Borrower does not or may not do so,
Bank may at its option accelerate the indebtedness evidenced by this Note to
maturity as in the case of default by Borrower.
 
16.           Severability.  In the event that for any reason one or more of the
provisions of this Note or their application to any person or circumstance shall
be held to be invalid, illegal or unenforceable in any respect or to any extent,
such provisions shall nevertheless remain valid, legal and enforceable in all
such other respects and to such extent as may be permissible.  In addition, any
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Note, but this Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
17.           Successors and Assigns.  This Note inures to the benefit of Bank
and binds Borrower, and their respective successors and assigns, as applicable,
and the words “Bank” and “Borrower” whenever occurring herein shall be deemed
and construed to include such respective successors and assigns, as applicable.
 
18.           Notices.
 
(a)           All notices required to be given to any of the parties hereunder
shall be in writing and shall be deemed to have been sufficiently given for all
purposes when presented personally to such party or sent by recognized overnight
courier or certified or registered mail, return receipt requested, as follows:
(a) if to Borrower, at the address set forth in the initial Paragraph of this
Note, Attention:  David Bryant, and (b) if to Lender, at the address set forth
herein, Attention: Brian R. Ford Jr.
 
(b)           Such notice shall be deemed to be given when received if delivered
personally, or two days after the date mailed if sent by recognized overnight
courier or certified or registered mail, return receipt requested.  Any notice
of any change in such address shall also be given in the manner set forth
above.  Whenever the giving of notice is required, the giving of such notice may
be waived in writing by the party entitled to receive such notice.
 
19.           Definitions; Number and Gender.  In the event Borrower consists of
more than one entity, the obligations and liabilities hereunder of each of such
entities shall be joint and several and the word “Borrower” shall mean all or
some or any of them.  For purposes of this Note, the singular shall be deemed to
include the plural and the neuter shall be deemed to include the masculine and
feminine, as the context may require.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
20.           Captions.  The captions or headings of the paragraphs in this Note
are for convenience only and shall not control or affect the meaning or
construction of any of the terms or provisions of this Note.
 
21.           Governing Law.  This Note, to the fullest extent permissible,
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.
 
22.           Additional Documents. Borrower shall sign and deliver any papers
furnished by Bank which are necessary or desirable in the judgment of Bank to
obtain, maintain and perfect the security interest created hereunder and to
enable Bank to comply with any federal or state law in order to obtain or
perfect Bank’s interest in the Collateral or to obtain proceeds of the
Collateral.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned hereto
has executed this Note and Security Agreement as an instrument under seal on the
day and year first written above.
 
BORROWER:
 
RESOURCE CAPITAL CORP.
 
By: /s/ David J. Bryant                                                    
(SEAL)
Name:  David J. Bryant 
Title:     SVP &
CFO                                                                
 
 
RCC REAL ESTATE, INC.
 
By: /s/ David J. Bryant                                                    
(SEAL)
Name:  David J. Bryant 
Title:     SVP &
CFO                                                                
 
 
THE BANCORP BANK

 
By:  /s/ Daniel Sacho
 

Name:  Daniel Sacho
 

Title:     EVP
 

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Exhibit 2(d)
Request for Credit Form
 
REQUEST FOR ADVANCE*
(No. ____)
 
Resource Capital Corp. and RCC Real Estate, Inc. ( collectively, “Borrower”), in
connection with that certain Revolving Judgment Note and Security Agreement (the
“Note”) dated July 7, 2011 entered into between The Bancorp Bank (“Bank”) and
Borrower, hereby certifies to and requests Bank as follows:
 
(a)             Prior Advances.  As of the date hereof, Borrower has requested
and received advances against the Note in the cumulative amount of
$________________, which said sum was used solely for making real estate secured
loans to unrelated third parties.  Borrower acknowledges and confirms that the
maximum amount that may be advanced under the Note is Ten Million Dollars
($10,000,000).
 
(b)             Request to Bank for Advance.  Pursuant to the terms of the Note,
Borrower hereby requests Bank to make an advance against the Note in the amount
of $_____________.
 
(c)             Additional Documentation.  Pursuant to Section 2(e) of the Note,
Borrower attached to this Request for Advance is a true and correct summary of
the terms of the Third Party Loan, including the identity of the borrower
thereunder and the location of the real property securing the Third Party Loan,
that will be funded by the Bridge Loan.
 
(d)             Representations.  Borrower hereby represents to Bank that (i)
all funds advanced to Borrower under the Note have been used solely to fund
Third Party Loans, (ii) all funds requested under this Request for Advance will
be used solely to fund Third Party Loans, (iii) all of the representations and
warranties of Borrower contained in the Note continue to be true and correct,
(iv) there has been no material adverse change in or to Borrower since July 7,
2011, and (v) no event of default exists or is reasonably likely to occur under
the Note.
 
RESOURCE CAPITAL CORP.
 
By: ________________________                                                 
(SEAL)
Name:  _____________________
Title:   ______________________                                                             
 
 
RCC REAL ESTATE, INC.
                                  
                              
By: ________________________                                                 
(SEAL)
                                                       Name:
 _____________________
                                                                                  
Title:   ______________________                                                             



--------------------------------------------------------------------------------

 
* All terms used in this Request for Advance shall have the meanings given to
such terms in the Note.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4(a)
 
LIST OF COLLATERAL
 
Date Note Purchased                                               Class/CDO
Tranche (CDO
Name)                                                                CUSIP         
Par Value
 
1.           2-26-2010                                              Class A-1
(RREF CDO
2006-1)                                                                76122VAA2                      $20,000,000.00
 
2.           7-14-2010                                                             
Class A-1 (RREF CDO
2006-1)                                                                76122VAA2                      $20,000,000.00
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------